Citation Nr: 0921266	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD) from May 28, 
2002, to January 28, 2003.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD on or after January 28, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to December 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  That decision granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation effective from May 28, 2002.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  The Board remanded the case for 
further development in August 2004.  That development was 
completed, and an April 2009 rating decision increased the 
disability evaluation for his PTSD to 70 percent effective 
from January 28, 2003.  The case has since been returned to 
the Board for appellate review.

A hearing was held on November 21, 2003, in New Orleans, 
Louisiana, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to service connection for 
a cervical spine disorder and for a rash on the upper lip and 
nose; however, during the pendency of the appeal, the RO 
granted those benefits in a June 2008 rating decision.  
Accordingly, the issues of entitlement to service connection 
for a cervical spine disorder and for a rash on the upper lip 
and nose no longer remain in appellate status, and no further 
consideration is required.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  From May 28, 2002, to January 28, 2003, the Veteran's 
PTSD was productive of occupational and social impairment 
with deficiencies in most areas.

3.  On or after January 28, 2003, the Veteran's PTSD has not 
been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria 
for an initial 70 percent disability evaluation for PTSD from 
May 28, 2002, to January 28, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.130, Diagnostic Codes 9411 (2008).

2.  The criteria for an initial evaluation in excess of 70 
percent disability evaluation for PTSD on or after January 
28, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied with respect to the issue 
of entitlement to a higher initial evaluation for PTSD.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  His 
records from the Social Security Administration (SSA) have 
also been obtained, and he was afforded VA examinations in 
August 2002, November 2006, January 2007, and November 2008.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

The Veteran's PTSD is currently assigned a 50 percent 
disability evaluation effective from May 28, 2002, to January 
28, 2003, and a 70 percent disability evaluation effective 
from January 28, 2003, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships).

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating. See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation. Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to service-connected condition.





I.  From May 28, 2002, to January 28, 2003

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation of 70 
percent for his PTSD from May 28, 2002, to January 28, 2003.  
The Veteran does not meet all of the criteria set forth under 
Diagnostic Codes 9411; however, it is not necessary that all 
of the particular symptoms described in the rating criteria 
for a particular degree of disability be present.  Indeed, 
the evidence need only show that he has occupational and 
social impairment with deficiencies in most areas.

A June 2002 letter from a private social worker noted that 
the Veteran had reported suicidal ideations on several 
occasions.  A December 2002 letter from the Veteran's former 
employer also indicated that he had difficulty getting along 
with others and that he was extremely nervous and paranoid.  
It was further noted that he had an abnormal fear and 
distrust of people.  

An August 2002 VA examination found the Veteran to have 
paranoid thoughts, hypervigilance, suicidal thoughts, social 
isolation, marital problems, poor memory, obsessive and 
compulsive traits, and panic attacks.  He also reported 
having some occasional auditory hallucinations.  Although his 
speech was relevant and logical, the rate and flow were slow.  
It was also noted that the Veteran appeared to be functioning 
in the low-average range of mental abilities.  Following the 
mental status examination, the examiner stated that the 
Veteran's prognosis was fair.  

In addition, private medical records document the Veteran as 
having been taken to the emergency room in an intoxicated and 
psychotic state.  His wife told the treating physician that 
he had had excessive mood swings during the previous six 
months. The Veteran was considered combative, uncooperative, 
and abusive towards staff, and his behavior was described as 
violent and aggressive.  He was quoted as saying, "You can 
keep me here 100 years, but when I get out, I will kill 
myself."  He was assessed as having acute psychosis, 
depression, and alcohol intoxication at that time, and he was 
discharged the following day.  

The Board further observes that the Veteran was evaluated as 
having a Global Assessment of Functioning (GAF) scores from 
41 to 60 between May 28, 2002, and January 28, 2003.  A GAF 
score ranging from 41 to 50 is indicative of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A GAF score between 51 
and 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning. 
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition, of 
the American Psychiatric Association in the rating schedule).

When all of the evidence and findings contained therein are 
considered, the Board finds that that the Veteran has been 
shown to have had occupational and social impairment with 
deficiencies in most areas between May 28, 2002, and January 
28, 2003.  As previously noted, it is not necessary that all 
of the particular symptoms described in the rating criteria 
for a particular degree of disability be present, and it is 
evident from the medical evidence that the level of 
impairment more nearly approximates a 70 percent evaluation.  
Mauerhan, 16 Vet. App. at 442.  Accordingly, the Board finds 
that the present severity of the disability at issue is more 
appropriately reflected by a 70 percent evaluation for the 
period from May 28, 2002, to January 28, 2003.  The benefit 
of the doubt is resolved in the Veteran's favor.  See 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Codes 
9411.

The Board has also considered whether an evaluation in excess 
of 70 percent for PTSD during this time period is warranted.  
However, the evidence of record does not show him to have had 
both total occupational and social impairment.  Private 
medical records dated in January 2003 show that the Veteran 
was apologetic, regretful, and remorseful following the 
incident for which he was taken to the hospital and indicated 
that he did not belong in a facility.  It was also noted that 
he had never been hospitalized in any inpatient psychiatric 
facility.  

The Board does acknowledge that the Veteran was awarded 
disability benefits from the Social Security Administration 
with his diagnoses including PTSD and depression.  He was 
found to have become disabled in December 2000.  However, a 
review of the decision shows that his physical disabilities 
were also considered.  In this decision, the Board is only 
concerned with the impact of the Veteran's service-connected 
PTSD.  Moreover, the criteria utilized by VA and the SSA in 
determining entitlement to disability benefits are not same, 
and a determination by SSA is not binding upon VA. See, e.g., 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 
456, 461 (1992).  The law requires VA to make an independent 
analysis and determination.  

Indeed, a June 2002 letter from a private social worker 
indicated that the Veteran was unemployed due to the acute 
and chronic nature of his pain and work-related injuries.  A 
December 2002 statement from the Veteran's former employer 
also noted that the company could no longer employ him 
because he was unable to perform the physical duties of his 
job.  Similarly, a January 2003 letter from a private social 
worker indicated that the Veteran had recurrent major 
depression without psychosis and noted that his unemployment 
was due to work-related injuries.  Private hospital records 
dated in January 2003 further documented him as being 
disabled due to carpal tunnel syndrome and cervical vertebral 
degeneration.  

None of these private health care providers have indicated 
that the Veteran's unemployment was due to his service-
connected PTSD.  Instead, they have indicated that he is no 
longer employed due to physical disabilities.  As such, the 
Veteran's PTSD has not been shown to be productive of total 
occupational impairment.  Thus, the criteria for a 100 
percent disability evaluation have not been met.  Therefore, 
the Board concludes that an evaluation in excess of 70 
percent for the Veteran's PTSD from May 28, 2002, to January 
28, 2003, is not warranted.


II.  On or After January 28, 2003

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial evaluation in excess of 
70 percent for PTSD on or after January 28, 2003.  The 
medical evidence of record does not show him to have total 
occupational and social impairment.  

The Veteran has not been shown to have gross impairment in 
thought processes or communication.  In this regard, VA 
medical records dated in January 2003 noted that his speech 
was within normal limits and that his thought processes were 
relevant, rationale, and goal-directed.  Additional records 
dated that month indicated that his speech had a normal rate, 
tone, and volume.  His judgment and insight were also good.  
In addition, the November 2006, January 2007, and November 
2008 VA examiners indicated that the Veteran's speech was 
within normal limits with respect to the rate and rhythm.  
These examiners noted that the Veteran's thought processes 
and associations were logical and tight, and there was no 
loosening of associations or confusion.  Although his insight 
was limited at the November 2006 VA examination, the 
Veteran's judgment was considered adequate.  The January 2007 
and November 2008 VA examiners also commented that the 
Veteran's insight and judgment were adequate.  Moreover, the 
November 2006, January 2007, and November 2008 VA examiners 
specifically stated that there was no impairment of thought 
processing or communication.  VA medical records dated in May 
2006, May 2007, November 2007, February 2008, and June 2008 
further indicated that the Veteran's thought process was 
rational and goal directed without looseness of association.  

In addition, the Veteran has not been shown to have 
persistent delusions or hallucinations.  He did not report 
any hallucinations at the time of the November 2006, January 
2007, and November 2008 VA examinations, and no delusional 
material was noted.  VA medical records dated in May 2006, 
May 2007, November 2007, February 2008, and June 2008 also 
noted that he did not have any auditory or visual 
hallucinations, and he denied having paranoia.  

The Board also notes that there is no indication that the 
Veteran has grossly inappropriate behavior.  Nor is he in 
persistent danger of hurting himself or others.  In this 
regard, VA medical records dated in January 2003 indicated 
that there was no suicidal or homicidal ideation.  Additional 
records dated that same month noted that the Veteran had 
stated that he had passive suicidal thoughts, but there was 
no intent or plan.  Nor did he have homicidal ideation.  The 
Veteran also told the November 2006, January 2007, and 
November 2008 VA examiners that he had some suicidal 
ideation, but he denied having any intent.  It was also noted 
that he denied having homicidal ideation.  VA medical records 
dated in June 2007 documented the Veteran as having endorsed 
suicidal ideation, but he expressly denied an intent or plan 
as well as any homicidal ideation or intent.  Similarly, VA 
medical records dated in November 2007 indicated that the 
Veteran had reported some suicidal ideation, but expressly 
denied intent.  Additional VA medical records dated in May 
2006, May 2007, July 2007, August 2007, November 2007, 
February 2008, and June 2008 further documented the Veteran 
as having denied any suicidal or homicidal ideations.  

There is also no evidence of an intermittent inability to 
perform activities of daily living.  In fact, the November 
2006, January 2007, and November 2008 VA examiners stated 
that they did not find evidence showing that the Veteran's 
PTSD symptoms precluded activities of daily living.  VA 
medical records dated in January 2003 and June 2007 also 
indicated that the Veteran was appropriately groomed and 
dressed.  Similarly, VA medical records dated in May 2006, 
May 2007, November 2007, and June 2008 noted that the Veteran 
was dressed in casual clothes with adequate grooming.  

Moreover, the Veteran does not have disorientation to time or 
place.  The November 2006 and November 2008 VA examinations 
found that he was oriented in all spheres.  The January 2007 
VA examiner also commented that the Veteran was generally 
oriented in all spheres, except that he did not know the 
exact date.  VA medical records dated in August 2003 and June 
2007 further documented him as being oriented to time, place, 
and person.  

Additionally, the Veteran does not have memory loss for names 
of close relatives, own occupation, or own name.  In fact, 
the November 2006, January 2007, and November 2008 VA 
examinations found his memory to be grossly intact

The Board further observes that VA medical records dated in 
January 2003 indicated that the Veteran had stated that he 
had never been in an inpatient treatment program for 
depression or PTSD.  The Board also finds it significant that 
the November 2006, January 2007, and November 2008 VA 
examiners commented that the Veteran's symptoms of PTSD were 
moderate to severe.  The Veteran told the November 2006 VA 
examiner that he was forced to retire due to his carpal 
tunnel syndrome and subsequent surgeries.  Although the 
examiner believed that the Veteran's PTSD symptoms would 
contribute to employment difficulties, he was not certain 
whether all employment was precluded due to his PTSD.  In 
addition, the January 2007 VA examiner indicated that he did 
not find evidence that the Veteran's PTSD symptoms precluded 
employment.  

The Board does acknowledge the June 2008 letter from a VA 
advanced practice registered nurse indicating that the 
Veteran's PTSD symptoms appeared severe.  She also noted that 
the Veteran was not working and believed that his PTSD made 
him incapable of effectively maintaining employment.  
However, the Veteran subsequently told the November 2008 VA 
examiner that he lost his job because of his carpal tunnel 
syndrome.  The examiner noted that the Veteran did not report 
that his PTSD symptoms precluded employment.  Moreover, 
following the mental status examination, the November 2008 VA 
examiner stated that he did not find any evidence that the 
Veteran's PTSD symptoms precluded employment and that the 
Veteran himself had stated that he was not able to work 
because of his carpal tunnel syndrome.

The Board also observes that the Veteran has been assigned 
Global Assessment of Functioning (GAF) of 41 to 52 during the 
time period beginning on January 28, 2003.  While the Board 
has considered the degree of functioning as evidenced by this 
reported scale score, it is but one factor for consideration 
in assigning a rating in this case.  As outlined above, the 
Board finds that when all of the evidence and findings 
contained therein are considered, including the degree of 
functioning as evidenced by these reported scales, the Board 
concludes that the Veteran has not been shown to have total 
occupational and social impairment.  Accordingly, the Board 
finds that the schedular criteria for the next higher 100 
percent disability evaluation have not been met.  Therefore, 
the Board finds that the preponderance of evidence is against 
the Veteran's claim for a higher initial evaluation for PTSD 
on or after January 28, 2003. 


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provision governing the award of monetary 
benefits, an initial 70 percent disability evaluation for 
PTSD effective for the period from May 28, 2002, to January 
28, 2003, is granted.

An initial evaluation in excess of 70 percent for PTSD on or 
after January 28, 2003, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


